Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Application	
	Claims 1 and 14- 24 are pending. Claims 18-22 are withdrawn.
Claims 1, 14-17, 23 and 24 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Keefe et al., Rasmussen, Luebke et al., Jacobson, and Kaufman 
Claims 1, 14-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (WO2013036810) in view of Rasmussen (US20130237459), Luebke et al. (Nucleic acids research 20.12 (1992): 3005-3009), Jacobson (US20110217738) and Kaufman (US201010055745).
Keefe et al. teach a method of tagging DNA encoded  libraries comprising providing a headpiece that is a hairpin structure conjugated with a chemical moiety such that the 3’ and 5’ ends of the hairpin structure are available for other interactions (e.g. complexes having a single-stranded hairpin oligonucleotide headpiece, where the linker and small molecule are connected to the internal position (Figure 4C) or lines 6-8, pg. 16; In particular embodiments, the headpiece includes a hairpin structure formed by complementary bases within the sequence. For example, the chemical moiety can be operatively linked to the internal position (Figure 4C) as in lines 4-6, pg. 31; internal position as in Fig. 4C).
Keefe et al. also teach a preferred embodiment using a hairpin structure comprising a chemical moiety at an internal position, wherein the 3’ end is protected to hinder chemical interactions and the 5’ end is available for single-stranded ligation to tags (e.g. protecting group as in lines 12-14, pg. 145;  Figure 4E shows an exemplary method for tagging libraries having a 
Keefe et al. also teach enzymatic or chemical ligations (e.g. lines 1-29, pg. 6; tags are ligated to the headpiece by click chemistry as in lines 30-34, pg. 52).
Keefe et al. teach enzymatic ligation results in a natural phosphodiester linkage (e.g. lines 1-15, pg. 33). Keefe et al. teach chemical ligation introduces analogs of phosphodiester linkages, such as phosphoramide and phosphorothioate linkages (e.g. lines 5-9, pg. 34). 
Keefe et al. teach the functional groups that interact between the headpiece and adjacent DNA tags, such as a phosphate group at one terminus of the headpiece that binds with a hydroxyl group of the tag (e.g. lines 1-30, pg. 2) .
Therefore, as Keefe et al. teach providing a hairpin conjugate comprising a chemical compound, they render obvious the limitations: a method of producing an encoded chemical compound, said method comprising providing a conjugate comprising a component of a chemical compound and a hairpin oligonucleotide having a 3'-phosphate and a 5'-phosphate (e.g. Fig. 4C) as required by claim 1.
Furthermore, as Keefe et al. teach ligation of molecular tags to a hairpin conjugate comprising a chemical compound, Keefe et al. render obvious the limitation: contacting a hairpin conjugate with an oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 3'- hydroxy on a second strand, to generate  phosphodiester claim 1.
Keefe et al. make obvious the limitations: wherein said headpiece is indirectly connected to said component by a bifunctional spacer (e.g. small molecule attached by a linker as in Fig. 4C) as recited in claim 16.
Keefe et al. make obvious the limitations: wherein said headpiece is directly connected to said component (e.g. lines 1-29, pg. 6) as recited in claim 17.
Keefe et al. teach a preferred method of tagging DNA libraries comprising protecting the 3’ end of a hairpin conjugate to allow single-stranded ligation.
Keefe et al. also teach a method of tagging DNA libraries comprising attachment of oligonucleotide tags by chemical ligation (e.g. lines 1-29, pg. 6; lines 30-34, pg. 52). 
 Keefe et al. also teach double-stranded tags are known in the art (e.g. lines 25-26, pg. 7).
However, Keefe et al. does not expressly teach ligation of double-stranded tags to a hairpin conjugate, wherein the ligation occurs in the presence of cyanoimidazole and co-factors as required by claim 1. 
Regarding the requirement of ligation of double-stranded tags to a hairpin conjugate, wherein the ligation occurs in the presence of cyanoimidazole as required by claim 1:
Like Keefe et al., Rasmussen teaches generating DNA encoded libraries comprising linking bifunctional complexes, wherein each bifunctional encoded unit comprises a reactive molecular entity, i.e. a chemical compound, and an oligonucleotide identifier (e.g. para 0004-0012, pg. 1). 
on double-stranded form and with overhangs. In stage 1 synthesis, the identifier may be attached as a double stranded oligonucleotide …and likewise, the identifier of the nascent bi-functional molecule may be on double- …stranded form. The incoming oligonucleotide may be attached by ligation (chemical or enzymatic) of … two strands as in para 0088, pg. 7).
Rasmussen also teaches ligation comprising forming natural phosphodiester bonds using a cyanoimidazole (e.g. para 0087, pg. 7).
 Furthermore, Rasmussen teaches ligation comprising an oligonucleotide identifier and a hairpin nucleic acid structure by chemical ligation (e.g. para 0345, pg. 32).

It is also noted that Luebke et al. teach chemical ligation using cyanoimidazole comprises incubation with reactive end groups of nucleic acids in a ZnCl2 solution (e.g. Ligation Reactions section, Materials and Methods section, pg. 3006-3007; 2nd para, pg. 3008).

Furthermore, prior to the effective filing date of the claimed invention, Jacobson also teaches methods comprising joining nucleic acids by chemical ligation. Furthermore, Jacobson teaches double-stranded ligation by hybridization of 3’ and 5’ overhangs , i.e. sticky ends, of adjoining molecules promotes a template-directed chemical ligation (e.g. chemical ligation can be used to form a covalent linkage between a 5' terminus of a first nucleic acid end and a 3' . 
Jacobson also teaches chemical ligation is mediated by cyanoimidazole (e.g. para 0117, pg. 17).

It is further noted that Kaufman teach an embodiment wherein sticky-end ligation of a hairpin structure with a double-stranded nucleic acid is known in the art (e.g. D shows an embodiment where a target nucleic acid fragment, in a set of fragments comprising a plurality of stick ends, is ligated to a partial duplex. D52 is produced by hybridizing and ligating a hairpin partial duplex (C49) to a target nucleic acid fragment (B46) as in para 0025, pg. 3-4; para 0121-0122, pg, 16; Fig. 3).

Therefore, as both Keefe et al. and Rasmussen teach methods of generating tagged encoded libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al. to include double-stranded ligation comprising linking bifunctional nucleic acid entities and double stranded identifier oligonucleotides by chemical ligation using cyanoimidazole to form natural phosphodiester 
Furthermore, as Rasmussen,  Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe and Rasmussen comprising generating tagged encoded libraries  comprising double-stranded ligation of oligonucleotide identifiers by chemical ligation using cyanoimidazole to form natural phosphodiester linkages and to include  cyanoimidazole-mediated ligation in a ZnCl2 solution, as taught by Luebke et al. and to include chemical ligation using cyanoimidazole comprising double stranded ligation comprising hybridization of adjacent overhangs as taught by Jacobson because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method of cyanoimidazole-mediated chemical ligation.
Furthermore, as Keefe et al., Rasmussen and Kaufman teach ligation to hairpin structures, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al., Rasmussen, Jacobson and Luebke et al.  comprising ligation of a DNA tag to a hairpin headpiece to include sticky-end ligation of a hairpin structure to a double stranded structure as taught by Kaufman because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of producing an encoded compound.

(b)    a double-stranded oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 5'-hydroxy on a first strand and a 3'- hydroxy on a second strand,
 to generate phosphodiester linkages between the 5'-phosphate on the hairpin oligonucleotide and the 3'-hydroxyl on the double-stranded oligonucleotide tag, and between the 3'-phosphate on the hairpin oligonucleotide and the 5'-hydroxyl on the double-stranded oligonucleotide tag, thereby producing an encoded chemical compound as required by claim 1.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: a soluble Zn2+ source (i.e. Zn+2 in ZnCl2 solution) as recited in claim 14.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: wherein said soluble Zn2+ source is ZnCl2 as recited in claim 15.
Furthermore, as the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman disclose a method comprising sticky- end ligation, they render obvious the limitations: wherein the hairpin oligonucleotide comprises at least one unhybridized nucleotide at the 5'-terminus or the 3'-terminus as recited in claim 23.
claim 24.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that there is no motivation to combine the teaching of Rasmussen with the teaching of Keefe because Keefe teaches embodiments comprising single-stranded ligation.
 Furthermore, Applicant presents arguments against the teaching of Rasmussen because Rasmussen does not expressly teach an embodiment of “double-stranded chemical ligation of a hairpin oligonucleotide to a double-stranded oligonucleotide tag” with a “double-stranded 
 Furthermore, Applicants argue that the teaching of Luebke provides no motivation to combine with the teaching of Keefe.
Furthermore, Applicants argue that the teachings of Jacobson and Kaufman are unrelated general DNA techniques.
These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In the instant case, the teachings of Keefe, Rasmussen, Luebke, Jacobson and Kaufman are combined to meet the requirements of claim 1.
The teaching of Keefe is relied upon to show that methods comprising ligation of molecular tags to a hairpin conjugate comprising a chemical compound are known in the art.  
Furthermore, Keefe et al. teach a method of tagging DNA libraries comprising attachment of oligonucleotide tags by chemical ligation (e.g. lines 1-29, pg. 6; lines 30-34, pg. 52).  Keefe et al. also teach double-stranded tags are known in the art (e.g. lines 25-26, pg. 7).
Regarding the teaching of Rasmussen, Rasmussen teaches methods of generating tagged encoded libraries comprising linking double-stranded oligonucleotide identifiers by chemical ligation, wherein chemical ligation involves using a cyanoimidazole, are known in the art. 
 Furthermore, as pointed out by Applicant, Rasmussen teaches an embodiment of ligation comprising an oligonucleotide identifier and a hairpin nucleic acid structure by chemical ligation.
 It is further noted that the teachings of Luebke, Jacobson and Kaufman are cited to show that double stranded ligation by chemical ligation; chemical ligation using cyanoimidazole 2 solution; and sticky-end ligation of a hairpin structure with a double-stranded nucleic acid are known techniques in the art prior to the effective filing date of the claimed invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both Keefe and Rasmussen teach methods of generating tagged encoded libraries. Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al. to include double-stranded ligation comprising linking bifunctional nucleic acid entities and double stranded identifier oligonucleotides by chemical ligation using cyanoimidazole to form natural phosphodiester linkages as taught by Rasmussen because this is a  particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of producing an encoded compound.
Furthermore, as Rasmussen,  Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe and Rasmussen with the teachings of Luebke and Jacobson because these are particular known techniques recognized as 
Furthermore, as Keefe et al., Rasmussen and Kaufman teach ligation to hairpin structures, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al., Rasmussen, Jacobson and Luebke et al.  comprising ligation of a DNA tag to a hairpin headpiece to include sticky-end ligation of a hairpin structure to a double stranded structure as taught by Kaufman because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of producing an encoded compound.
Therefore, the combined teachings of Keefe, Rasmussen, Luebke, Jacobson and Kaufman render obvious the method of claim 1. 
In response to applicant's argument that Rasmussen does not expressly teach an embodiment of “double-stranded chemical ligation of a hairpin oligonucleotide to a double-stranded oligonucleotide tag” with a “double-stranded ligation technique employing cyanoimidazole and a soluble Co2+, Mn2+, or Zn2+ source to produce an encoded chemical compound”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted above, as Rasmussen, Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole and Keefe et al., Rasmussen and Kaufman teach ligation to hairpin 
Therefore, the current rejections are maintained.
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639